Case 1:19-cv-02618-LDH-VMS Document 1 Filed 05/03/19 Page 1 of 2 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SHMIEL DACHNER,
                              Plaintiff,                   Docket No: ____-cv-___________
                 -against-
                                                           NOTICE OF REMOVAL
CREDIT PROTECTION ASSOCIATION LP,

                              Defendant.

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE, that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Credit Protection Association L.P. (“CPA”), hereby gives notice of the removal of

this action from the Civil Court of the State of New York, County of Kings, where it is now

pending, to the United States District Court for the Eastern District of New York. In support of

this Notice of Removal, Defendants states:

       1.     On or about April 4, 2019, Plaintiff filed a Summons and Complaint in this action

styled Shmiel Dachner v. Credit Protection Association LP bearing Index No. 009402 before the

Civil Court of the State of New York, County of Kings. A copy of the Summons and Complaint

is annexed hereto as Exhibit 1.

       2.     The Summons and Complaint was received by CPA on or about April 12, 2019.

       3.     The Summons and Complaint alleges violations of 15 U.S.C. § 1692, et. seq.,

otherwise known as the Fair Debt Collection Practices Act (“FDCPA”). Accordingly, this action

may be removed pursuant to 28 U.S.C. § 1441(b) as this Court has federal question jurisdiction

under 28 U.S.C. §1331.




                                                                                  303544294v1 B2806
Case 1:19-cv-02618-LDH-VMS Document 1 Filed 05/03/19 Page 2 of 2 PageID #: 2



          4.     This Notice of Removal is timely filed within thirty (30) days after Defendant

first received a copy of the Summons and Complaint setting forth the claims for relief and

existence of federal question jurisdiction.

          5.     A civil cover sheet and the payment of the required filing fee accompany this

Notice.

          6.     Written notice of this Notice of Removal will be filed in the Civil Court of the

State of New York, County of Kings.

          WHEREFORE, the Removing Defendant respectfully requests that this action be

removed from the Civil Court of the State of New York, County of Kings to the United States

District Court for the Eastern District of New York.


Dated: New York, New York
       May 3, 2019


                                         HINSHAW & CULBERTSON LLP
                                         Attorneys for Defendant Credit Protection
                                         Association L.P.

                                         By: /s/ Han Sheng Beh
                                                  Han Sheng Beh
                                         800 Third Avenue, 13th Floor
                                         New York, New York 10022
                                         Tel: (212) 471-6200



To:       Edward B. Geller, Esq.
          Edward B. Geller, Esq., P.C., of Counsel to
          M. Harvey Rephen & Associates, P.C.
          Attorney for Plaintiff
          Shmiel Dachner
          15 Landing Way
          Bronx, New York 10464
          (914) 473-6783



                                                  2
                                                                                     303544294v1 B2806
